In the United States Court of Federal Claims
                                     No. 20-356C
                                (Filed May 26, 2020)

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
ACTA, LLC,                        *
                                  *
           Plaintiff,             *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
           Defendant,             *
                                  *
      and                         *
                                  *
UNCOMN, LLC,                      *
                                  *
           Defendant-Intervenor.  *
                                  *
                                  *
* * * * * * * * * * * * * * * * * *

                                      ORDER

       The preliminary injunction, previously secured by plaintiff in this bid protest,
see Order (April 24, 2020), ECF No. 37, has resulted in a new evaluation and award
decision, see Notice, ECF No. 50; Joint Status Report at 2, ECF No. 52. Plaintiff has
moved for a voluntary dismissal, to which defendant will consent but not defendant-
intervenor. Under these circumstances, however, the new award has made the
matter brought here moot, and the awardee has no claim in this matter to preserve.
See Tech. Innovation, Inc. v. United States, 93 Fed. Cl. 276, 279 (2010). Accordingly,
plaintiff’s motion for a voluntary dismissal is GRANTED under Rule 41(a)(2) of the
Rules of the United States Court of Federal Claims. The Clerk shall close the case.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Senior Judge